Citation Nr: 1224041	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  09-38 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability evaluation greater than 30 percent for sarcoidosis with bilateral hilar adenopathy.

2.  Entitlement to an initial compensable disability evaluation for essential hypertension.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran had active service from June 1975 to October 1975 and from February 1978 to December 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The July 2009 rating decision confirmed and continued the previously assigned 30 percent evaluation for his sarcoidosis.  The July 2011 rating decision effectuated a grant of service connection for essential hypertension by the Board in a June 2011 decision, and assigned a noncompensable disability rating, effective February 1, 2007.

This case was previously before the Board in June 2011, wherein the Board remanded the Veteran's claim for an increased disability evaluation for sarcoidosis for additional development, including a VA examination.  The case was returned to the Board for appellate consideration.   

Unfortunately, further development is required before the Board can adjudicate the Veteran's pending claim of entitlement to an increased, compensable disability rating for essential hypertension.  Regrettably, this claim is being remanded to the RO via the Appeals Management Center (AMC).  VA will notify him if further action is required on his part.

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence.


FINDING OF FACT

Throughout the rating period, the Veteran's service-connected sarcoidosis with bilateral hilar adenopathy has been productive of pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 30 percent for service-connected sarcoidosis with bilateral hilar adenopathy.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.97, Diagnostic Code 6846 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the agency of original jurisdiction (AOJ) issued a notice letter dated in January 2009 to the Veteran.  This letter explained the evidence necessary to substantiate the Veteran's claim of entitlement to an increased rating, as well as the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  In addition, the January 2009 letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  The unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains the Veteran's service treatment records and reports of VA post-service treatment, as well as the Veteran's own statements in support of his claim.  The Veteran was examined by VA in 2009 and 2011 in connection with his claim.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issue being adjudicated below.  The examination reports contain all the findings needed to evaluate the Veteran's claim, including the Veteran's history and physical evaluations to determine the current symptoms and severity of the Veteran's sarcoidosis, including consideration of functional impairment.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  


Legal Criteria

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet App 505 (2007).  

Analysis

The Veteran receives a 30 percent disability rating for his sarcoidosis with bilateral hilar adenopathy under 38 C.F.R. § 4.97, Diagnostic Code 6846.  According to this Code, a 30 percent evaluation is warranted when there is pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids.  38 C.F.R. § 4.97.  A 60 percent evaluation is warranted when there is pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control, and a 100 percent disability evaluation is assigned where there is cor pulmonale, or cardiac involvement with congestive heart failure, or progressive pulmonary disease with fever, night sweats, and weight loss despite treatment.  Id.

Considering the rating criteria applicable to the Veteran's service-connected sarcoidosis with bilateral hilar adenopathy, the objective clinical evidence of record, throughout the rating period on appeal, does not show that the Veteran experiences pulmonary involvement requiring systemic high dose corticosteroids for control.  According to the Veteran's February 2009 and August 2011 VA examinations, the Veteran requires chronic low dose (maintenance) use of steroids, namely prednisone, to control his sarcoidosis.  The February 2009 VA examiner found that there was no evidence of fever and/or night sweats, weight loss or gain, hemoptysis, or daytime hypersomnolence; there was also no evidence of cor pulmonale congestive heart failure or other pulmonary and/or respiratory disease.  Pulmonary function testing was abnormal due to moderate obstruction, but lungs were clear to auscultation and percussion.  The August 2011 VA examiner noted that the Veteran's prednisone dose was intermittently raised to treat flare-ups, but points out that the Veteran is well-maintained on low doses of prednisone, and that his sarcoidosis is relatively stable.  In this regard, the Board observes that, according to VA treatment records, the Veteran was on 15mg of prednisone in June 2006, and prescribed 7.5mg of prednisone in December 2007 and March 2008, but that VA treatment records from 2007 through 2011 confirm that the Veteran is ordinarily prescribed 5mg of prednisone.  The August 2011 VA examiner further acknowledged that the Veteran's sarcoidosis primarily involved the lungs, as shown on pulmonary function testing and chest x-ray; there was no evidence of cardiac involvement upon examination.  

The Board also considered the Veteran's statements that his sarcoidosis with bilateral hilar adenopathy is worse and that he should be granted a higher rating based, in part, on his lay statements.  To the extent that he contends that a higher rating should be assigned, the Board notes that in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Nonetheless, the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, supra ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In this regard, the Board acknowledges that, according to the Veteran's various statements, his service-connected sarcoidosis with bilateral hilar adenopathy has worsened.  The Veteran also complained of an increase in his symptoms at his VA examinations.  However, the VA examiners found that the Veteran's service-connected sarcoidosis with bilateral hilar adenopathy was as previously characterized and was productive of no more than mild effects on his activities of daily living.  Although the Veteran is competent to report his symptoms, he is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  More competent evidence concerning the nature and extent of the Veteran's sarcoidosis with bilateral hilar adenopathy was provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and clinical findings) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluation assigned for the Veteran's service-connected sarcoidosis with bilateral hilar adenopathy is adequate in this case.  Of note, the Veteran receives a 30 percent evaluation for sarcoidosis with bilateral hilar adenopathy, and the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability, as the criteria more than address the Veteran's impairment.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

A disability rating in excess of 30 percent for service-connected sarcoidosis with bilateral hilar adenopathy is denied.


REMAND

The RO, in a July 2011 rating decision, effectuated the grant of service connection by the Board in June 2011 for essential hypertension, and assigned a noncompensable disability rating, effective February 1, 2007.  In a statement received later in July 2011, the Veteran indicated that he disagreed with the rating assigned by the RO for his hypertension.  His statement may be reasonably construed as expressing disagreement with the RO's rating decision, and the Board thus concludes that this constitutes a timely notice of disagreement (NOD) with the RO's decision.  As such, this claim must be remanded to the RO for issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  The Veteran also must be given an opportunity to perfect an appeal to the Board concerning this issue by submitting a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  See 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305.

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a statement of the case with respect to the issue of entitlement to an increased, compensable disability rating for essential hypertension.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this matter to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If, and only if, the Veteran submits a timely substantive appeal concerning this additional issue should the issue be forwarded to the Board for appellate consideration.

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


